   8:13-cr-00108-JFB-TDT Doc # 339 Filed: 06/29/20 Page 1 of 1 - Page ID # 3301


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                       8:13CR108 AND 8:15CR239

          vs.
                                                                 ORDER
KIRK COTTOM,

                     Defendant.
      This matter is before the Court on defendant’s motions for subpoenas duce tecum

to attorney Joseph Howard and motions for status, Filing Nos. 334 and 335 in 8:13cr108

and Filing No. 66 in 8:15cr239. Pursuant to the plain, mandatory language of Federal Rule

of Civil Procedure 45(a)(2), a subpoena issues from the court where an action is pending.

A proposed subpoena must seek information that is relevant to the claims and defenses in

a lawsuit or legal action. Defendant Kirk Cottom has nothing pending in this Court. His

conviction and sentence were affirmed, United States v. Cottom, 679 F. App'x 518, 520

(8th Cir. 2017), and his motion to vacate under 28 U.S.C. § 2255 was denied by this Court,

and affirmed on appeal. Filing No. 313, Memorandum and Order; Filing No. 321, Judgment

on Appeal. The Court is without authority to issue a subpoena.   Accordingly,

      IT IS ORDERED that defendant’s motions for a subpoena duces tecum and for a

status report (Filing Nos. 334 and 335 in 8:13cr108 and Filing No. 66 in 8:15cr239) are

denied.

      Dated this 29th day of June, 2020.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
